Citation Nr: 1542108	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability manifested by hyperlipidemia, claimed as high cholesterol.

3.  Entitlement to service connection for a disability manifested by stomach pain.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a disability manifested by cold feet.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for asthma/bronchitis.

8.  Entitlement to service connection for sleep problems.

9.  Entitlement to service connection for migraine headaches.
10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the Veteran's claims.  The Veteran submitted a statement on Form 9 dated in May 2011 that indicated that he wished to appeal all issues.  The RO issued a statement of the case dated in February 2013 that addressed all of the Veteran's claims except the erectile dysfunction and aid and attendance claims.  The Veteran submitted a substantive appeal in March 2013.

In June 2015, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 
 
In testimony before the Board, the Veteran indicated that he had tinnitus and incontinence issues.  In addition, in a February 2010 notice letter, the Veteran was sent information regarding a claim for nonservice-connected pension.  Upon remand, the Veteran should be asked if he wishes to pursue these claims.   As such, these claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the June 2010 rating decision denied entitlement to special monthly compensation based on aid and attendance, and entitlement to service connection for erectile dysfunction.  The Veteran submitted a From 9 dated in May 2011 in which he checked the box that indicated that he wished to appeal all issues.  The RO issued a statement of the case dated in February 2013 that addressed all issues except erectile dysfunction and aid and attendance.  Inasmuch as the RO has not furnished the Veteran a statement of the case that addresses the erectile dysfunction and aid and attendance issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, the Board notes that the Veteran's claims have undergone extensive development with respect to the association of relevant medical records.  Much of this work is complete.  However, a review of the claims file indicates multiple providers whose records have not been obtained.  In his October 2009 claim, the Veteran indicated that he had been seen at VA facilities in Naples, Italy, and Detroit, Michigan.  The Veteran also testified before the Board that he had received ongoing treatment at the VA, to include treatment at the John Dingle VA Center.  No VA treatment records have been associated with the Veteran paper of electronic claims files.  

In addition, the Veteran's claim form dated in October 2009 contains several medical providers whose records do not appear to have been requested.  These include Metropolitan Hospital, Detroit, Michigan; Warren Medical Center, Warren, Michigan; United Health Care; Atlanta U. Midtown Urology; Michigan Urology; Georgia Pulmonary (Dr. G. Mauldin); Winship Cancer; and Henry Ford Health.  In addition, the RO sent letters dated in March and April 2010 to other specific providers from which no response was received.  These include Dr. M. Jove; Dr. K. Godette; Medco Health Solutions; Coventry HealthCare/SelectCare; and Sear's Optical.  Upon remand, the Veteran should be afforded an opportunity to confirm these providers and request relevant records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

With respect to the substance of the Veteran's claims, the medical records indicated that the Veteran has been noted to have elevated cholesterol, allergic rhinitis, sinusitis, asthma, complaints of stomach and abdominal pain, GERD, hiatal hernia, mild presbyesophagus with reflux, irritable bowel syndrome, erectile dysfunction, insomnia, abnormal overnight polysomnogram in December 2004, prostate cancer, a history of peripheral arterial disease, and headaches.  

The Veteran's service treatment records and separation examination do not indicate the presence of the claimed disorders in military service.  The Veteran, however, submitted a report dated in June 2015 in connection with his hearing loss claim in which the physician noted that the Veteran reported noise exposure in the military from aircraft aboard aircraft carriers with no subsequent noise exposure.  The Veteran indicated that he had hearing loss and ringing in his ears since his time in the service.  The physician found that the Veteran had high-frequency hearing loss which could be consistent with acoustic trauma.  The Veteran also submitted articles regarding possible exposure to contamination when stationed in Naples.  He indicated that this exposure may have caused his claimed disorders.  The Veteran also claimed exposure to asbestos in service related to his various lung conditions.  The Veteran has not been afforded any VA examinations in connection with claims.  

Upon remand, the Veteran should be afforded a comprehensive VA examination in order to determine whether the Veteran has current disabilities related to his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a statement of the case regarding the issues of entitlement to aid and attendance and entitlement to service connection for erectile dysfunction, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include all VA treatment records dated since military discharge, to include VA facilities in Naples, Italy, and Detroit, Michigan, including treatment at the John Dingle VA Center.  This should also include Metropolitan Hospital, Detroit, Michigan; Warren Medical Center, Warren, Michigan; United Health Care; Atlanta U. Midtown Urology; Michigan Urology; Georgia Pulmonary (Dr. G. Mauldin); Winship Cancer; and Henry Ford Health; as well as Dr. M. Jove; Dr. K. Godette; Medco Health Solutions; Coventry HealthCare/SelectCare; and Sear's Optical.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has disabilities related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have bilateral hearing loss for VA purposes, a disability manifested by hyperlipidemia, a disability manifested by stomach pain, prostate cancer, a disability manifested by cold feet, allergies, asthma/bronchitis, insomnia/sleep apnea, and/or a headaches disability at any time since October 2009?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has any of these conditions, did such disorders have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service?  Were any of these conditions caused by another service-connected disability?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the June 2015 report regarding the Veteran hearing loss and the Veteran's contentions that his disabilities may have been caused by contamination in Naples or exposure to Asbestos in service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






